     Case 2:18-cv-09053-CAS-PLA Document 30 Filed 07/15/19 Page 1 of 11 Page ID #:241




 1     CAROL A. SOBEL SBN 84483
       MONIQUE A. ALARCON SBN 311650
 2     LAW OFFICE OF CAROL A. SOBEL
 3     725 Arizona Avenue, Suite 300
       Santa Monica, CA 90401
 4
       t. 310.393.3055
 5     e. carolsobel@aol.com
 6     e. monique.alarcon8@gmail.com

 7
 8
                           UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11     REBECCA COOLEY, BENJAMIN HUBERT,        Case No.: 2:18-cv-09053-CAS-PLA
       and CASIMIR ZARODA, individually
12     and on behalf of a class of similarly   PLAINTIFFS’ OPPOSITION TO
13     situated persons,                       DEFENDANT CITY OF LOS
                    Plaintiffs,                ANGELES’S MOTION TO DISMISS
14
                                               THE FIRST AMENDED
15           v.                                COMPLAINT
16
       The CITY OF LOS ANGELES, a              Date: August 5, 2019
17                                             Time: 10:00 AM
       municipal entity; DOES 1-10,
18                              Defendants.    Ctrm: First Street Courthouse, 8D
                                               Hon. Christina A. Snyder
19
20
21
22
23
24
25
26
27
28
     Case 2:18-cv-09053-CAS-PLA Document 30 Filed 07/15/19 Page 2 of 11 Page ID #:242




 1                  MEMORANDUM OF POINTS AND AUTHORITIES
 2
 3     I.    PLAINTIFFS STATE A TITLE II ADA VIOLATION
 4           A. Factual Allegations
 5           Plaintiff Cooley alleges that the City discriminated against her, and those
 6     similarly situated, based on enforcement of Los Angeles Municipal Code (“LAMC”)
 7     § 56.11, by failing to reasonably accommodate her disability when it refused to grant
 8     her additional time to move her belongings during the City’s area cleaning program.
 9     The failure to allow for a reasonable accommodation violates Title II of the ADA,
10     42 U.S.C. § 12132.
11           By its terms, other than providing that wheelchairs and other mobility devices
12     will not be thrown away, LAMC § 56.11 provides no allowance for disability
13     accommodation even though the City well knows that a significant number of those
14     who are homeless on its streets are disabled: 18 percent have a physical disability,
15     25 percent report serious mental illness, 9 percent are developmentally disabled and
16     many have more than one co-existing disability, including various medical
17     conditions classified as disabilities. See Los Angeles Homeless Services Authority
18     (“LAHSA”) 2019 Point in Time Report re Continuum of Care, available at:
19     https://www.lahsa.org/documents?id=3422-2019-greater-los-angeles-homeless-
20     count-los-angeles-continuum-of-care.pdf.
21           Ms. Cooley alleges that she was denied a reasonable accommodation when
22     she returned to 3rd Avenue and attempted to claim her property before it was thrown
23     away during an unannounced area cleaning by the City’s sanitation department. FAC
24     ¶26. She asked to be allowed more than one trip to take away property because of
25     her disabilities significantly limiting what she could carry at one time. Id. Among
26     the personal belongings of Ms. Cooley and her husband, Plaintiff Hubert, were two
27     fully operable bicycles they used for transportation. Id. at 28.
28

                                                 1
            PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS THE FAC
     Case 2:18-cv-09053-CAS-PLA Document 30 Filed 07/15/19 Page 3 of 11 Page ID #:243




 1           The officers were aware of the request and need for a reasonable
 2     accommodation because Ms. Cooley explained it to them. Id. at 26. Nonetheless,
 3     Ms. Cooley’s request for additional time to move her belongings and have her
 4     husband carry them out for her was denied. Id. at 26-27. Even when Plaintiff Hubert
 5     gathered everything he could carry in one trip and began to take both of their
 6     bicycles, as well, he was stopped by an LAPD officer who told him he could only
 7     take one bicycle. Id. at 28. Only after pleading with a different officer were
 8     Plaintiffs able to save both bikes, but not both sleeping bags. Id. There was no
 9     reason why the requested reasonable accommodation could not have been granted
10     in full in this instance so Plaintiffs could have preserved their property. Moreover,
11     after Cooley and her husband moved the property they were permitted to take from
12     3rd to Rose Avenue, as directed by LAPD officers, she was threatened with OC spray
13     when she tried to save her property before it was destroyed, including medically
14     necessary nutritional food supplies. Id. at ¶ 32.
15           Plaintiffs allege that other putative class members were similarly denied an
16     accommodation. Id. at 33. As but one example, a severely disabled individual was
17     unable to retrieve a cart he attached to his bicycle that allowed him to move his
18     property. Despite being informed of why the cart was needed to accommodate a
19     disability, when another homeless person attempted to assist him, LAPD officers
20     forced her to the ground, threatened her with OC spray, and handcuffed her. Id.
21           B. Plaintiffs Sufficiently Alleged an ADA Violation
22           Plaintiffs adequately allege a denial of reasonable accommodations, in
23     violation of Title II. Title II of the ADA provides that “no qualified individual with
24     a disability shall, by reason of such disability, be excluded from participation in or
25     denied the benefits of the services, programs, or activities of a public entity, or be
26     subject to discrimination by any such entity.” 42 U.S.C. § 12132. It covers
27     “‘anything a public entity does.’” Lee v. City of Los Angeles, 250 F.3d 668, 691 (9th
28

                                                 2
            PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS THE FAC
     Case 2:18-cv-09053-CAS-PLA Document 30 Filed 07/15/19 Page 4 of 11 Page ID #:244




 1     Cir. 2001), quoting Yeskey v. Pa. Dep’t of Corr., 118 F.3d 168, 171 (3d Cir. 1997),
 2     aff’d, 524 U.S. 206 (1998).
 3           A denial of “meaningful access” occurs when persons with disabilities are
 4     disproportionately burdened due to their unique needs, or a public entity fails to
 5     provide reasonable accommodations. The ADA covers both “intentional exclusion”
 6     and “discriminatory effects” from the denial of “meaningful access” to services,
 7     programs or activities. Crowder v. Kttagawa, 81 F.3d 1480, 1484 (9th Cir. 1996),
 8     citing Alexander v. Choate, 469 U.S. 287, 302 (1985). “To establish a violation of
 9     Title II of the ADA, a plaintiff must show that (1) she is a qualified individual with
10     a disability; (2) she was excluded from participation in or otherwise discriminated
11     against with regard to a public entity’s services, programs, or activities, and (3) such
12     exclusion or discrimination was by reason of her disability.” Lovell v. Chandler, 303
13     F.3d 1039, 1052 (9th Cir. 2002).
14           Under Title II, the City as a “public entity shall make reasonable modifications
15     in policies, practices, or procedure when … necessary to avoid discrimination on the
16     basis of disability, unless [it] can demonstrate that making modifications would
17     fundamentally alter the nature of the service, program, or activity.” 28 C.F.R. §
18     35.130(b)(7).1 No such showing can be made here.
19           A facially neutral program may violate the ADA if it disparately impacts or
20     places a disproportionate burden on disabled persons. Alexander, 469 U.S. at 299,
21     309; McGary v. City of Portland, 386 F.3d 1259, 1265 (9th Cir. 2004) (Circuit has
22     “repeatedly recognized that facially neutral policies may violate the ADA when such
23     policies unduly burden disabled persons, even when such policies are consistently
24     enforced”); id. at 1271 (facially neutral policy may violate the ADA without
25     evidence that a non-disabled person was treated differently). A violation of the ADA
26     may be based on disparate treatment, disparate impact, or a failure to provide a
27
28
       1
        “Reasonable modifications” and “reasonable accommodations” are the same.
       Wong v. Regents of Univ. of Cal., 192 F.3d 807, 816 n.26 (9th Cir. 1999).
                                                3
           PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS THE FAC
     Case 2:18-cv-09053-CAS-PLA Document 30 Filed 07/15/19 Page 5 of 11 Page ID #:245




 1     reasonable accommodation. Id., at 1266. “The ‘failure to provide [a] reasonable
 2     accommodation can constitute discrimination.’ A public entity may not disregard
 3     the plight and distress of a disabled individual.” Updike v. Multnomah County, 870
 4     F.3d 939, 951, citing Vinson v. Thomas, 288 F.3d 1145, 1154 (9th Cir. 2002).
 5           In McGary, the Plaintiff was cited for violating City nuisance laws and given
 6     a set amount of time to clean up his yard to abate the nuisance. When he asked for
 7     more time based on his disability, the request was denied on the basis that the City
 8     treated disabled and non-disabled violators alike. The Circuit rejected the reasoning
 9     that the plaintiff had to allege that the City inconsistently enforced its policy. 386
10     F.3d at 1266. “Indeed, the crux of a reasonable accommodation claim is a facially
11     neutral requirement that is consistently enforced.” Id. The “ADA’s reasonable
12     accommodation requirement is to guard against the façade of ‘equal treatment’ when
13     particular accommodations are necessary to level the playing field.” Id. at 1267.
14           In their prior motion to dismiss, the City claimed it had no obligation to
15     accommodate Plaintiff because she failed to identify a disability and a program from
16     which she was excluded or disadvantaged on the basis of her disability. See Dkt #12:
17     Section IV.A. Now, Defendant contends it did accommodate her and did enough,
18     so the City has no liability. As discussed in Section C, below, the sufficiency of
19     reasonable accommodations is a question of fact.
20           The City also erroneously contends that Plaintiff must allege how she was a
21     denied a benefit or service afforded to persons without disabilities. Mot. Dismiss at
22     6. As noted above, this argument about the failure to plead a “comparison class” for
23     an ADA violation has been repeatedly rejected by the Ninth Circuit because it runs
24     afoul of the purpose of the ADA. See McGary, 386 F.3d at 1266, citing Olmstead
25     v. Zimring, 527 U.S. 581, 598 (1999).
26           C. The Reasonableness of an Accommodation is a Question of Fact
27             Title II creates an affirmative obligation for a public entity to make

28     “reasonable modifications” when necessary to avoid discrimination based on

                                                 4
            PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS THE FAC
     Case 2:18-cv-09053-CAS-PLA Document 30 Filed 07/15/19 Page 6 of 11 Page ID #:246




 1     disability unless the requested modifications would fundamentally alter the nature
 2     of the service, program, or activity. 28 C.F.R. § 35.130(b)(7). That said, at this stage
 3     of the litigation, whether Ms. Cooley or any other member of the putative class was
 4     granted an accommodation, in whole or in part, whether such accommodation was
 5     adequate, and whether a different accommodation would “fundamentally alter” the
 6     City’s services or program is a disputed factual. McGary, 386 F.3d at 1270. Rule
 7     12(b)(6) tests only whether Plaintiffs stated a claim, not whether they will ultimately
 8     prevail. Starr v. Baca, 652 F.3d 1202, 1216-17 (9th Cir. 2011). It does not resolve
 9     contests surrounding the facts or the applicability of defenses. Id. at 1216.
10           D. Denial of A Reasonable Accommodation Supports Damages
11           Once Plaintiffs meet their burden to establish a Title II violation, nothing more

12     is required to state a claim for damages. The failure to provide a reasonable

13     accommodation is itself discrimination. Updike, 870F.3d at 951. Evidence of

14     discriminatory animus is not required. Mark H. v. Lemahieu, 513 F.3d 922, 938 (9th

15     Cir. 2008).. Compensatory damages under Title II are proper upon a showing of

16     discriminatory intent. Updike, 870 F.3d at 950-51. “Discriminatory intent” is

17     evinced by showing that the defendant acted with deliberate indifference, i.e., “both

18     knowledge that a harm to a federally protected right is substantially likely, and a

19     failure to act upon that . . . likelihood.” Id., citing Duvall v. Cnty. of Kitsap, 260

20     F.3d 1124, 1138 (9th Cir. 2001). . To meet the first prong, it is enough that a

21     Plaintiff alert the public entity to the need for an accommodation, or the need for an

22     accommodation is apparent. Id. at 951. “To meet the second prong, the entity’s

23     failure to act must be a result of conduct that is more than negligent.” Id.

24           As explained, supra, Plaintiff Cooley has adequately alleged that the City

25     discriminated against her by failing to reasonably accommodate her disability during

26     the area cleaning. FAC ¶¶26-28, 65-75. Additionally, Plaintiffs allege that the City

27     is well-informed through its annual Point-in-Time count that “nearly half of people

28     experiencing homelessness in the City have one or more disabilities that require

                                                  5
            PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS THE FAC
     Case 2:18-cv-09053-CAS-PLA Document 30 Filed 07/15/19 Page 7 of 11 Page ID #:247




 1     reasonable accommodations for compliance with City policies, practices and
 2     customs.” Id. at ¶¶ 64, 69. Despite this knowledge, the City has no provision for
 3     disability accommodations in LAMC 56.11, no implementing regulations to allow
 4     for disability accommodations, and no guidance for employees.
 5           In Duvall, the Ninth Circuit held that there was a triable issue of fact regarding
 6     deliberate indifference. The plaintiff submitted evidence showing that the
 7     Defendants “had notice of his need for the accommodation involved and that they
 8     failed despite repeated requests to take the necessary action.” 260 F.3d at 1140.
 9     The same is true here. On the facts alleged, they are entitled to go forward on their
10     claim for compensatory damages.
11     II.   PLAINTIFFS STATE A CLAIM UNDER THE UNRUH ACT
12           A. A Violation of the ADA is a Violation of Unruh
13           Subsection (f) of the Unruh Civil Rights Act provides that “a violation of the
14     right of any individual under the federal Americans with Disabilities Act of 1990 …
15     shall also constitute a violation of this section.” Cal. Civ. Code § 51(f). See also
16     Hubbard v. SoBreck, LLC, 554 F.3d 742, 745 (9th Cir. 2009) (violation of the ADA
17     is a violation of the California Unruh Act). Because Plaintiffs have alleged an ADA
18     claim, they allege a plausible claim for relief under Unruh.
19           B. The City is Not Exempt from Compliance with Unruh
20           The Unruh Act is broadly interpreted. Although the statute talks of “all
21     business establishments of every kind whatsoever,” Cal. Civ. Code § 51(b), the
22     California Supreme Court has interpreted the terms “all” and “of every kind
23     whatsoever” as evidence of the legislative intent to use the terms in the broadest
24     sense. O'Connor v. Vill. Green Owners Ass'n, 33 Cal. 3d 790, 795 (1983).
25           As explained in opposition to the City’s first motion to dismiss, the cases cited
26     by the City are inapposite. In Carter v. City of Los Angeles, 224 Cal. App. 4th 808,
27     825 (2014), dealing with the physical conditions of the City’s sidewalks, the
28     California Court of Appeals held that “a public entity providing sidewalks and curbs

                                                 6
             PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS THE FAC
     Case 2:18-cv-09053-CAS-PLA Document 30 Filed 07/15/19 Page 8 of 11 Page ID #:248




 1     to its citizens does so as a public servant, not a commercial enterprise.” Unlike the
 2     plaintiffs in Carter, Plaintiffs here do not allege that they were denied access to City
 3     sidewalks on the basis of their disability.
 4           Rather, they allege that they were discriminated against by reason of their
 5     disability by a City ordinance and a Bureau of Sanitation program. FAC ¶¶26-28,
 6     65-75. Burnett v. S.F. Police Dep’t, 36 Cal. App. 4th 1177, 1191-92 (1995),
 7     Qualified Patients Ass’n v. City of Anaheim, 187 Cal. App. 4th 734, 763-64 (2010),
 8     and Harrison v. City of Rancho Mirage, 243 Cal. App. 4th 162, 175-76 (2015) do
 9     not defeat Plaintiffs’ claims because there, unlike here, the municipalities were
10     acting as legislative bodies. Similarly, Williams v. Cty. of Alameda, 2018 U.S. Dist.
11     LEXIS 185930, *15-16 (N.D. Cal. Oct. 30, 2018) relies only on the cases Defendant
12     cites, which as explained, are inapplicable here.2
13           Public entities may be liable for Unruh Act violations even though they are
14     not considered business entities in the narrow definition of that term. See Gibson v.
15     County of Riverside, 181 F. Supp. 2d 1057, 1098 (C.D. Cal. 2002) (County violated
16     the Unruh Act by enforcing an age restriction which precluded families with children
17     from obtaining housing); Gatto v. Cty. of Sonoma, 98 Cal. App. 4th 744, 769 (2002)
18     (Unruh Act applied to the enforcement of a dress code at a county fair,). Public
19     schools have also been held to be business establishments under Unruh. See Sullivan
20     v. Vallejo City Unified Sch. Dist., 731 F. Supp. 947, 952-53 (E.D. Cal. 1990)
21     (denying motion to dismiss Unruh Act claim because the public school district is a
22     “business establishment”); Nicole M. v. Martinez Unified Sch. Dist., 964 F. Supp.
23     1369, 1388-89 (N.D. Cal. 1997) (same); Doe v. Petaluma City Sch. Dist., 830 F.
24     Supp. 1560, 1581-82 (N.D. Cal. 1993) (same).
25
26
27
28
       2
        Defendant cites Romstad v. Contra United States v. Jimenez, 41 F. App'x 1, 46
       (7th Cir. 2002), which is unpublished and uncitable.
                                                7
             PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS THE FAC
     Case 2:18-cv-09053-CAS-PLA Document 30 Filed 07/15/19 Page 9 of 11 Page ID #:249




 1     III.   PLAINTIFFS STATE A BANE ACT CLAIM
 2            Plaintiffs allege that the City violated their rights under California Civil Code
 3     § 52.1, also known as the Tom Bane Civil Rights Act. To state a claim under the
 4     Bane Act, Plaintiffs must allege: (1) interference or attempted interference with a
 5     constitutional or legal right; and (2) the interference or attempted interference was
 6     by threats, intimidation, or coercion. Cal. Civ. Code § 52.1; Rodriguez v. City of Los
 7     Angeles, 891 F.3d 776, 799 (9th Cir. 2018). The facts alleged in the amended
 8     complaint sufficiently state a claim for relief under the Bane Act for threats to
 9     interfere, and attempted interference, with Plaintiffs’ Fourth and Fourteenth
10     Amendment rights and their statutory federal and state disability rights.
11            In the original complaint, Plaintiffs allege that “when individuals who were
12     there tried to move their property within the taped off area on Rose, they were told
13     they would be arrested if they crossed the tape.” Compl. ¶27. In its first motion to
14     dismiss, the City argued that Plaintiffs’ Bane Act claim was unsupported by specific
15     facts about who told “unidentified individuals” they would be arrested if they
16     crossed the police tape and who the threats were directed at. See Dkt. #12, Deft.
17     Mot. Dismiss Compl. at 23.      Plaintiffs amended to include specific facts about the
18     threats and intimidation tactics used by LAPD officers. FAC ¶32. Specifically,
19     Plaintiff Cooley asserts that “an LAPD officer informed her that she would be
20     arrested if she did not move back and away from the area, while another officer,
21     observing the exchange between Ms. Cooley and the first officer threatened to
22     pepper spray her if she didn’t step back and do what she was told.” Id. Plaintiffs
23     Hubert and Zaroda, as well as other putative class members, similarly faced the
24     threat of arrest and were coerced into leave their property behind when LAPD
25     officers erected yellow “caution” tape and unlawfully seized their property. FAC
26     ¶¶29-33.
27            Now, the City argues that Plaintiffs added “self-serving” facts. Including
28     additional facts favorable to Plaintiffs to plead a plausible claim is the purpose of

                                                  8
              PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS THE FAC
 Case 2:18-cv-09053-CAS-PLA Document 30 Filed 07/15/19 Page 10 of 11 Page ID #:250




 1   amendment. See, e.g., Ogola v. Chevron Corp., No. 14-cv-173-SC, 2014 U.S. Dist.
 2   LEXIS 117397 at *10 (N.D. Cal. Aug. 21, 2014) (“The new facts pleaded in the
 3   FAC support both direct and indirect theories of liability.”)
 4         Moreover, after previously arguing that Plaintiffs failed to set out sufficient
 5   facts to support a Bane Act claim, the City now contends that the additional facts in
 6   the First Amended Complaint about “threats, intimidation, or coercion” are
 7   somehow a new theory of liability not included in the Government Claim. Mot.
 8   Dismiss 12. Plaintiffs provided additional facts in response to the Court’s prior
 9   ruling; however, Plaintiffs did not add a new theory of liability.
10         The Government Claims Act only requires “a general description of the
11   injuries and the names of the public employees who caused them,” if known. Fall
12   River v. Joint Unified School Dist., 206 Cal. App. 3d 431, 434 (1988). Each cause
13   of action must be raised in the government claim. Id.
14          The claim, however, need not specify each particular act or omission
            later proven to have caused the injury. A complaint’s fuller exposition
15          of the factual basis beyond that given in the claim is not fatal, so long
16          as the complaint is not based on an entirely different set of facts. Only
            where there has been a complete shift in allegations, usually involving
17
            an effort to premise civil liability on acts or omissions committed at
18          different times or by different persons than those described in the claim,
19          have courts generally found the complaint barred.
     Stockett v. Assoc. of Cal. Water Agencies Joint Powers Ins. Auth., 34 Cal. 4th 441,
20
     447 (2004) (internal citations and quotations omitted). Plaintiffs’ amended
21
     allegations are based on events at the same time and place.
22
           In Stockett, a government employee brought a wrongful termination action
23
     against a government employer. His tort claim included the date and place of his
24
     termination and generally stated the circumstances surrounding his termination. Id.
25
     At trial, Stockett succeeded on two new theories of liability that were not raised in
26
     his original tort claim. The California Supreme Court held that the trial court
27
     properly allowed Stockett to proceed on those claims because the new theories of
28

                                                9
          PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS THE FAC
 Case 2:18-cv-09053-CAS-PLA Document 30 Filed 07/15/19 Page 11 of 11 Page ID #:251




 1   liability simply elaborated and added detail to his wrongful termination claim and
 2   were based on the same factual foundation.
 3         As in Stockett, Plaintiffs allege liability under the Bane Act for the same
 4   wrongful acts raised in their government claim. They provided specific notice of the
 5   Bane Act claim and facts about the Fourth Amendment violation, including the
 6   interference with that right by preventing them from saving their property,
 7   threatening them with arrest and other force. See Dkt. #12-1, Ex. B, Deft. Request
 8   for Judicial Notice. Because the amended facts “merely … add[] further detail to
 9   the claim, but [are] predicated on the same fundamental actions … by the
10   defendants,” Plaintiffs’ government claim is sufficient and the Bane Act claim
11   should go forward. Stockett, 34 Cal. 4th at 447.
12   IV.   CONCLUSION
13         For the foregoing reasons, the Motion to Dismiss should be denied. Should
14   any portion of the motion be granted, Plaintiffs respectfully request leave to amend.
15
16   Dated: July 15, 2019                   Respectfully submitted,
17                                          LAW OFFICE OF CAROL A. SOBEL
18
19                                          By: /s/ Carol A. Sobel
                                            Attorneys for Plaintiffs
20
21
22
23
24
25
26
27
28

                                              10
           PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS THE FAC
